Citation Nr: 1416577	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from 1959 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran timely perfected an appeal of the RO's denial of his claim for a TDIU.  In November 2010 and October 2013, the Board remanded the issue for further development.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran also includes an electronic Virtual VA paperless claims file, which includes additional VA treatment records that were considered in the January 2014 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The Board also notes that the Veteran submitted additional evidence in February 2014 after issuance of the January 2014 SSOC.  Although he has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, as his claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand. 38 C.F.R. § 20.1304(c) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

As noted above, the Veteran's claim for a TDIU was most recently remanded by the Board in October 2013 to obtain an addendum medical opinion to the March 2011 and May 2011 VA examination reports.  In its remand, the Board directed the examiner to describe the functional effects of the each of the Veteran's service-connected disabilities and determine whether such disabilities, in combination, render the Veteran unable to secure and follow substantially gainful employment.  In particular, the Board directed the examiner to address the Veteran's lay contentions as well as a March 2007 VA physician's opinion as to employability, a June 2008 private physician's opinion, and a July 2008 employability letter from a private employer.

In the January 2014 addendum opinion, the examiner correctly listed all six of the Veteran's service-connected disabilities, to include coronary artery disease, bilateral hearing loss, tinnitus, a right shoulder disability, a neck disability, and a respiratory disability.  As directed by the Board, the examiner described the functional effects of the Veteran's service-connected coronary artery disease as well as his right shoulder, neck, and respiratory disabilities and opined upon the individual and combined effect of these disabilities on his ability to secure and follow substantially gainful employment.  However, the examiner omitted such discussion and analysis concerning the Veteran's service-connected bilateral hearing loss and tinnitus.  Additionally, the examiner did not address the Veteran's lay contentions, the March 2007 VA physician's opinion, the June 2008 private physician's opinion, or the July 2008 private employer's letter.

Because not all of the Board's October 2013 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, as noted in the Introduction, the Veteran submitted additional evidence in February 2014 including medical records from a private physician, Dr. Riebel.  The Veteran further indicated that he would be seeing Dr. Riebel in March 2014.  Therefore, prior to obtaining an addendum opinion, the Veteran should be requested to provide, or authorize VA to obtain, any outstanding records from Dr. Riebel.  Moreover, as such are relevant to the Veteran's right shoulder and neck disabilities, the VA examiner should review such records and, if necessary, reconsider his opinion regarding the functional effects of such disabilities. 

Finally, as noted, additional evidence has been associated with the claims file since the issuance of the January 2014 SSOC.  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the January 2014 SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify or submit any additional private medical evidence from Dr. Riebel that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  After all outstanding records have been associated with the claims file, the file should be returned to the January 2014 VA examiner to provide an addendum opinion.  If the January 2014 VA examiner is not available, the claims file should be forwarded to a similarly qualified examiner to provide the requested opinion.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include an examination, if deemed necessary by the reviewing examiner.

(A)  The examiner should describe the functional effects of the Veteran's bilateral hearing loss and tinnitus.  If the examiner is unable to evaluate the functional effects of the disabilities without first examining the Veteran, an appropriate examination(s) should be conducted.

(B)  The examiner should review the new records from Dr. Riebel regarding the Veteran's right shoulder and neck disabilities and, if necessary, reconsider his opinion regarding the functional effects of such disabilities.

(C)  The examiner should then comment on the impact the Veteran's service-connected disabilities of coronary artery disease, bilateral hearing loss, tinnitus, right shoulder bursitis, neck disability, and emphysema have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  

In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or non-service-connected disabilities) OR the effects of a disability prior to the effective date of service connection (here, the examiner may not consider the effects of coronary artery disease prior to March 25, 2011).  If the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such survey should be performed. 

All opinions expressed must be accompanied by supporting rationale and the examiner must address the Veteran's lay contentions as well as the March 2007 VA physician's opinion as to employability, the June 2008 private physician's opinion, and the July 2008 employability letter from a private employer.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2014 SSOC.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



